Citation Nr: 1032751	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1991.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks service connection for right ear hearing loss.  
The evidence of record shows that the Veteran had military noise 
exposure, as demonstrated by his service-connected left ear 
hearing loss and tinnitus.  The Veteran's right ear hearing loss 
claim has previously been denied due to a lack of a current right 
ear hearing disability for VA purposes.  See 38 C.F.R. § 3.385 
(2009).  However, a November 2009 VA outpatient audiological 
report stated that, on audiological examination, the Veteran had 
a right ear speech recognition score of 92 percent.  Id.  It is 
unclear whether this score meets the criteria required for 
impaired hearing to be considered a disability for VA purposes, 
as the report did not state whether the score was achieved using 
the Maryland CNC word list.  Id.  As the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation, it is essential that it be determined whether the 
Veteran currently has right ear hearing loss for VA purposes.  
Id.; see also Degmetich v. Brown, 104 F. 3d 1328 (1997).

In addition, there is no medical evidence of record which 
provides an etiological opinion with regard to the Veteran's 
right ear hearing loss.  An April 2008 addendum to a July 2007 VA 
audiological examination report was provided for this purpose, 
but declined to give an opinion on the basis that a right ear 
hearing disability for VA purposes demonstrated at that time.  
38 C.F.R. § 3.385.  Accordingly, a new VA examination must be 
obtained to determine whether the Veteran has a current right ear 
hearing disability for VA purposes, and if so whether it is 
related to military service.

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any right ear hearing loss found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  The 
examiner must obtain a detailed history of 
in-service and post-service noise 
exposure.  All testing, to include an 
audiogram, must be performed.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, and must also state the results of 
the word recognition test in percentages, 
using the Maryland CNC test.  Thereafter, 
based upon review of the service and 
post-service medical records, the examiner 
must provide an opinion as to whether any 
right ear hearing loss found is related to 
the Veteran's period of military service.  
The examiner is reminded that VA laws and 
regulations do not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  A 
complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

2.	The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

